DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 10/06/2021.  Claims 1-5, 7-16 and 18-20 are pending.  Claims 1-2, 5, 8, 12-13 and 16 are examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Ms. Elizabeth Gitlin on 10/22/2021.
The specifications have been amended as follows:
[0055] Referring to the exploded views generally provided in regard to FIGS. 4-5, in various embodiments, the fitted interface 215 defines a bayonet structure 230 at the first separable portion 210 and the second separable portion 220. The bayonet structure 230 may include a clip 231 defining a slot 232 at the first separable portion 210 into which the second separable portion 220 is disposed when attached to the first separable portion 210. In one embodiment, the clip 231 defines a radially extended portion 233, , and a second radially extended portion 237. The slot 232 is defined between the circumferentially extended portion 234 and a body portion 235 of the first separable portion 210. In another embodiment, such as generally depicted in regard to FIG. 5 and FIGS. 7A-7B, the clip 231 may further define a groove 236 at one or more of the circumferentially extended portion 234 of the first separable portion 210. For example, the groove 236 may be defined between the circumferentially extended portion 234 and the body 
The claims have been amended as follows:
Claims 3-4, 9-11, 14-15, and 19-20.	Previously withdrawn without traverse are hereby Canceled.

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Fig. 4 and Fig. 5 are amended to show numeral 237 representing the second radially extended portion 237, as disclosed in the hereby amended specification [0055], and in the drawings appended to this Office Action.






In order to avoid abandonment of the application, applicant must make these agreed-upon drawing changes.
Allowable Subject Matter

Claims 1-2, 5, 8, 12-13 and 16 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741